UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934. [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission File Number 0-9266 AVINO SILVER & GOLD MINES LTD. (Exact name of Company as specified in its charter) A CORPORATION FORMED UNDER THE LAWS OF BRITISH COLUMBIA, CANADA (Jurisdiction of Incorporation or Organization) 455 Granville Street, Suite 400 Vancouver, British Columbia V6C 1T1, Canada (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act:NONE Securities registered or to be registered pursuant to Section 12(g) of the Act: Common Shares, without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None The number of outstanding Common Shares as of January 31, 2007 was 20,584,727. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[X] No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.[] Yes[X] No Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No *Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.(Check on): Large Accelerated File []Accelerated Filer []Non-Accelerated Filer [X] Indicate by check mark which financial statement item the registrant has elected to follow.Item 17 [X]Item 18 [] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS.) Indicate by check mark whether the Company has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.NOT APPLICABLE 1 TABLE OF CONTENTS Introduction 3 Currency 3 Forward-looking Statements 3 Cautionary Note to United States Investors Concerning Estimate of Measured and Indicated Mineral Resources 3 Glossary of Mining Terms 4 Part I 7 Item 1.Identity of Directors, Senior Management and Advisors 7 Item 2.Offer Statistics and Expected Timetable 7 Item 3.Key Information 7 Item 4.Information on the Company 13 Item 5.Operating and Financial Review and Prospects 30 Item 6.Directors, Senior Management and Employees 33 Item 7.Major Shareholders and Related Party Transactions 38 Item 8.Financial Information 39 Item 9.The Offer and Listing 40 Item 10.Additional Information 41 Item 11.Quantitative and Qualitative Disclosures About Market Risk 48 Item 12.Description of Securities Other than Equity Securities 48 Part II 48 Item 13.Defaults, Dividend Arrearages and Delinquencies 48 Item 14.Material Modifications to the Rights of Security Holders and Use of Proceeds 48 Item 15.Controls and Procedures 48 Item 16A.Audit Committee Financial Expert 48 Item 16B.Code of Ethics 49 Item 16C.Principal Accountant Fees and Services 49 Item 16D.Exemptions from the Listing Standards for Audit Committees 49 Item 16E.Purchases of Equity Securities by the Issuer and Affiliated Purchasers 49 Part III 50 Item 17.Financial Statements 50 Item 18.Financial Statements 50 Item 19.Exhibits 50 2 Table of Contents Introduction Avino Silver & Gold Mines Ltd., which we refer to as the "Company", was incorporated by Memorandum of Association under the laws of the Province of British Columbia on May 15, 1969, and on August 22, 1969, by virtue of an amalgamation with Ace Mining Company Ltd., became a public company whose common shares are registered under the United States Securities Exchange Act of 1934, as amended, and changed its name to Avino Mines & Resources Limited.On April 12, 1995, the Company changed its corporate name to International Avino Mines Ltd. and affected a reverse stock split of one common share for every five common shares outstanding.On August 29, 1997, the Company changed its corporate name to Avino Silver & Gold Mines Ltd. to better reflect the business of the Company of exploring for and mining silver and gold.Our principal executive office is located at Suite 400, 455 Granville Street, Vancouver, British Columbia V6C 1T1, Canada. In this annual report on Form 20-F, which we refer to as the "Annual Report", except as otherwise indicated or as the context otherwise requires, the "Company", "we" or "us" refers to Avino Silver & Gold Mines Ltd. You should rely only on the information contained in this Annual Report. We have not authorized anyone to provide you with information that is different. The information in this Annual Report may only be accurate on the date of this Annual Report or on or as at any other date provided with respect to specific information. Currency Unless we otherwise indicate in this Annual Report, all references to "Canadian Dollars", "CDN$" or "$" are to the lawful currency of Canada and all references to "U.S. Dollars" or "US$"are to the lawful currency of the United States Forward-looking Statements The following discussion contains forward-looking statements within the meaning of the United States Private Securities Legislation Reform Act of 1995 concerning the Company's plans for its mineral properties which may affect the future operating results and financial position.Such statements are subject to risks and uncertainties that could cause our actual results and financial position to differ materially from those anticipated in the forward-looking statements.These factors include, but are not limited to, the factors set forth in the sections entitled "Risk Factors" in Item 3.D., and "Operating and Financial Review and Prospects" in Item5.Statements concerning reserves and resources may also be deemed to constitute forward-looking statements to the extent that such statements reflect the conclusion that deposits may be economically exploitable.Any statements that express or involve discussions with respect to predictions, expectations, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as "expects", "does not expect", "is expected", "anticipates", "does not anticipate", "plans", "estimates", or "intends", or stating that certain actions, events or results "may", "could", "would", or "will" be taken, occur or be achieved) are not statements of historical fact and may be "forward-looking statements". Cautionary Note to United States Investors Concerning Estimate of Measured and Indicated Mineral Resources We advise United States investors that although the terms "measured resources" and "indicated resources" are recognized and required by Canadian regulations, the United States Securities and Exchange Commission, referred to as the "SEC", does not recognize them.United States investors are cautioned not to assume that all or any part of our mineral resources in these categories will ever be converted into mineral reserves. 3 Table of Contents GLOSSARY OF MINING TERMS agglomeration Cementing crushed or ground rock particles together into larger pieces, usually to make them easier to handle; used frequently in heap-leaching operations. anomalous A value, or values, in which the amplitude is statistically between that of a low contrast anomaly and a high contrast anomaly in a given data set. anomaly Any concentration of metal noticeably above or below the average background concentration. assay An analysis to determine the presence, absence or quantity of one or more components. breccia A rock in which angular fragments are surrounded by a mass of finer-grained material. Cretaceous The geologic period extending from 135 million to 65 million years ago. cubic meters or m3 A metric measurement of volume, being a cube one meter in length on each side. cyanidation A method of extracting exposed gold or silver grains from crushed or ground ore by dissolving it in a weak cyanide solution. Diamond drill A rotary type of rock drill that cuts a core of rock that is recovered in long cylindrical sections, two centimeters or more in diameter. fault A fracture in a rock where there has been displacement of the two sides. grade The concentration of each ore metal in a rock sample, usually given as weight percent. Where extremely low concentrations are involved, the concentration may be given in grams per tonne (g/t or gpt) or ounces per ton (oz/t). The grade of an ore deposit is calculated, often using sophisticated statistical procedures, as an average of the grades of a very large number of samples collected from throughout the deposit. heap leaching A process whereby valuable metals, usually gold and silver, are leached from a heap, or pad, of crushed ore by leaching solutions percolating down through the heap and collected from a sloping, impermeable liner below the pad. hectare or ha An area totaling 10,000 square meters. highly anomalous An anomaly which is 50 to 100 times average background, i.e. it is statistically much greater in amplitude. lp induced polarization A method of ground geophysics surveying employing an electrical current to determine indications of mineralization, also referred to as "IP". laterite A residual product of rock decay that is red in color and has a high content in the oxides of iron and hydroxide of aluminum. mineral reserve The economically mineable part of a measured or indicated mineral resource demonstrated by at least a preliminary feasibility study. This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of the reporting, that economic extraction can be justified. A mineral reserve includes diluting materials and allowances for losses that may occur when the material is mined. Mineral resources are sub-divided in order of increasing confidence into "probable" and "proven" mineral reserves. A probable mineral reserve has a lower level of confidence than a proven mineral reserve. The term "mineral reserve" does not necessarily signify that extraction facilities are in place or operative or that all governmental approvals have been received. It does signify that there are reasonable expectations of such approvals. 4 Table of Contents mineral resource The estimated quantity and grade of mineralization that is of potential economic merit. A resource estimate does not require specific mining, metallurgical, environmental, price and cost data, but the nature and continuity or mineralization must be understood. Mineral resources are sub-divided in order of increasing geological confidence into "inferred", "indicated", and "measured" categories. An inferred mineral resource has a lower level of confidence than that applied to an indicated mineral resource. An indicated mineral resource has a higher level of confidence than an inferred mineral resource, but has a lower level of confidence than a measured mineral resource. A mineral resource is a concentration or occurrence of natural, solid, inorganic or fossilized organic material in or on the earth's crust in such form and quantity and of such grade or quality that it has reasonable prospects for economic extraction. mineralization Usually implies minerals of value occurring in rocks. net smelter or NSR Royalty Payment of a percentage of net mining profits after deducting applicable smelter charges. oxide A compound of oxygen and some other element. ore A natural aggregate of one or more minerals which may be mined and sold at a profit, or from which some part may be profitably separated. outcrop An exposure of rock at the earth's surface. possible or inferred ore Term used to describe ore where the mineralization is believed to exist on the basis of some geological information, but the size, shape, grade, and tonnage are a matter of speculation. prefeasibility study and preliminary feasibility study Each means a comprehensive study of the viability of a mineral project that has advanced to a stage where mining method, in the case of underground mining, or the pit configuration, in the case of open pit mining, has been established, and which, if an effective method of mineral processing has been determined, includes a financial analysis based on reasonable assumptions of technical, engineering, operating and economic factors, and the evaluation of other relevant factors which are sufficient for a qualified person, acting reasonably, to determine if all or part of the mineral resource may be classified as a mineral reserve. probable mineral reserve The economically mineable part of an indicated, and in some circumstances, a measured mineral resource demonstrated by at least a prefeasibility study. This study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. proven mineral reserve The economically mineable part of a measured mineral resource demonstrated by at least a prefeasibility study. This study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction is justified. The term should be restricted to that part of the deposit where production planning is taking place and for which any variation in the estimate would not significantly affect potential economic viability. 5 Table of Contents quartz Silica or SiO2, a common constituent of veins, especially those containing gold and silver mineralization. tailings Material rejected from a mill after most of the recoverable valuable minerals have been extracted. ton Imperial measurement of weight equivalent to 2,000 pounds. trench A long, narrow excavation dug through overburden, or blasted out of rock, to expose a vein or ore structure. tonne Metric measurement of weight equivalent to 1,000 kilograms (or 2,204.6 pounds). veins The mineral deposits that are found filling openings in rocks created by faults or replacing rocks on either side of faults. 6 Table of Contents Part I Item 1.Identity of Directors, Senior Management and Advisors Not applicable. Item 2.Offer Statistics and Expected Timetable Not applicable. Item 3.Key Information A.Selected Financial Data The selected historical financial information presented in the table below for each of the years ended January 31, 2007, 2006, 2005, 2004 and 2003, is derived from the audited financial statements of the Company. The audited financial statements and notes for each year in the threeyears ended January 31, 2007, 2006 and 2005 are included in this Annual Report.The selected historical financial information for each year ended January 31, 2004 and 2003, presented in the table below are derived from financial statements of the Company that are not included in this Annual Report.The selected financial information presented below should be read in conjunction with the Company's financial statements and the notes thereto (Item 17) and the Operating and Financial Review and Prospects (Item 5) included elsewhere in this Annual Report. The selected financial data has been prepared in accordance with Canadian generally accepted accounting principles, which we refer to as "Canadian GAAP".The financial statements included in Item 17 in this Annual Report are also prepared under Canadian GAAP.Included within these financial statements in Note 20 is a reconciliation between Canadian GAAP and United States generally accepted accounting principals, referred to as "US GAAP", which differ, among other things, in respect to the recording of the investments in marketable securities, deferred exploration expenditures and recognition of future income tax benefits on renouncement of Canadian exploration expenditures to flow-through investors. Canadian GAAP Year Ended January 31, 2007 2006 2005 2004 2003 Summary of Operations: Revenue - Interest Income $ 430,231 $ 46,073 $ 41,999 $ 8,299 $ 197 Expenses Operating and Administrative 4,014,734 1,416,788 506,010 331,446 147,091 Write-down of mining Properties - 103,342 - - - Equity losses in Cia Minera Mexicana de Avino, S.A. de C.V. 33,5811 342,596 - - - Loss in sale of Joint Venture - 40,097 Write-down of investment - 217,000 - - - Due diligence review of Cia Minera Mexicana de Avino, S.A. de C.V. - 355,921 391,899 122,444 - Future income tax benefit - 19,750 41,200 - - Net Income (loss) for year (3,648,539 ) (2,369,724 ) (814,710 ) (445,591 ) (186,991 ) Income (loss) per share (0.20 ) (0.22 ) (0.08 ) (0.06 ) (0.03 ) Weighted Average Number of Shares Outstanding 18,385,007 10,965,718 10,410,379 7,015,604 5,625,498 7 Table of Contents As at January 31, 2007 2006 2005 2004 2003 Balance Sheet Data: Total assets 23,295,039 3,901,160 3,219,431 3,522,548 814,546 Cash and cash equivalents 11,045,106 3,067,011 2,283,535 2,832,457 20,104 Total liabilities 3,789,083 586,714 341,174 305,170 380,070 Shareholders' equity 19,505,956 3,314,446 2,878,257 3,216,838 434,476 United States GAAP: Year Ended January 31, 2007 2006 2005 2004 2003 Summary of Operations: Net Income (loss) per Canadian GAAP $ (3,648,539 ) $ (2,369,724 ) $ (814,710 ) $ (445,591 ) $ (186,991 ) Adjustments (10,277,556 ) (74,147 ) (132,600 ) (20,100 ) (204,000 ) Net Income (loss) per US GAAP (13,962,095 ) (2,443,871 ) (947,310 ) (465,691 ) (390,991 ) Income (loss) per share per US GAAP (0.76 ) (0.22 ) (0.09 ) (0.07 ) (0.07 ) As at January 31, 2007 2006 2005 2004 2003 Balance Sheet Data: Total assets under Canadian GAAP 23,295,039 3,901,160 3,219,431 3,522,548 814,546 Adjustments (10,747,339 ) (260,955 ) (60,088 ) 624,675 101,004 Total assets under US GAAP 12,547,000 3,640,205 3,159,343 4,147,223 915,550 Total equity under Canadian GAAP 19,505,956 3,314,446 2,878,257 3,216,838 434,476 Adjustments (10,747,339 ) (260,955 ) (60,088 ) 624,675 101,004 Total equity under US GAAP 8,758,617 3,053,491 2,818,169 3,841,513 535,480 Exchange Rates The following table sets forth information as to the period end, average, the high and the low exchange rate for Canadian Dollars and U.S. Dollars for the periods indicated based on the noon buying rate in New York City for cable transfers in Canadian Dollars as certified for customs purposes by the Federal Reserve Bank of New York (Canadian dollar US$1). Year Ended January 31, Average Period End High Low 2003 1.5655 1.5286 1.6112 1.5108 2004 1.3803 1.3265 1.5315 1.2690 2005 1.2961 1.2396 1.3970 1.1775 2006 1.2061 1.1436 1.2703 1.1436 2007 1.1357 1.1792 1.1824 1.0989 The following table sets forth the high and low exchange rate for the past six months.As of July 25, 2007, the exchange rate was CDN$1.0423 for each US$1. 8 Table of Contents Month High Low January 2007 1.1824 1.1647 February 2007 1.1852 1.1586 March 2007 1.181 1.153 April 2007 1.1583 1.068 May 2007 1.1136 1.0707 June 2007 1.0727 1.0579 B. Capitalization and Indebtedness Not Applicable. C. Reasons for the Offer and Use of Proceeds Not Applicable. D.Risk Factors In addition to the other information presented in this Annual Report, the following should be considered carefully in evaluating the Company and its business.This Annual Report contains forward-looking statements that involve risks and uncertainties.The Company's actual results may differ materially from the results discussed in the forward-looking statements.Factors that might cause such a difference include, but are not limited to, those discussed below and elsewhere in this Annual Report. We will be required to raise additional capital to mine our properties.The Company is currently in the exploration stage of its properties.If the Company determines based on its most recent information that it is feasible to begin operations on its properties, the Company will be required to raise additional capital in order to develop and bring the properties into production. We have incurred net losses since our inception and expect losses to continue.We have not been profitable since our inception.For the fiscal year ended January 31, 2007, we had a net loss of $3,648,539 and an accumulated deficit on January 31, 2007 of $20,758,186.The Company has not generated revenues from operations since 1998 and does not expect to generate revenues from operations until one or more of its properties are placed in production.There is no assurance that any of the Company's properties will be placed in production or that the Company's operations will be profitable in the future. The mining industry is highly speculative and involves substantial risks.Even when mining is conducted on properties known to contain significant quantities of ore deposits it is generally accepted in the mining industry that most exploration projects do not result in the discovery of mineable deposits of ore in a commercially economical manner.There may be limited availability of water, which is essential to milling operations, and interruptions may be caused by adverse weather conditions.Operations are subject to a variety of existing laws and regulations relating to exploration and development, permitting procedures, safety precautions, property reclamation, employee health and safety, air quality standards, pollution and other environmental protection controls.Mining activities are subject to substantial operating hazards, some of which are not insurable or may not be insured for economic reasons. The commercial quantities of ore cannot be accurately predicted.Whether an ore body will be commercially viable depends on a number of factors including the particular attributes of the deposit, such as size, grade and proximity to infrastructure, as well as mineral prices and government regulations, including regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection.The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in a mineral deposit being unprofitable. 9 Table of Contents There are no assurances that we can produce minerals on a commercially viable basis.The Company's ability to generate revenue and profit is expected to occur through exploration of its existing properties as well as through acquisitions of interests in new properties.Substantial expenditures will be incurred in an attempt to establish the economic feasibility of mining operations by identifying mineral deposits and establishing ore reserves through drilling and other techniques, developing metallurgical processes to extract metals from ore, designing facilities and planning mining operations.The economic feasibility of a project depends on numerous factors, including the cost of mining and production facilities required to extract the desired minerals, the total mineral deposits that can be mined using a given facility, the proximity of the mineral deposits to a user of the minerals, and the market price of the minerals at the time of sale.There is no assurance that existing or future exploration programs or acquisitions will result in the identification of deposits that can be mined profitably. Mining operations and exploration activities are subject to various federal, provincial and local laws and regulations. Laws and regulation govern the development, mining, production, importing and exporting of minerals, taxes, labour standards, occupational health, waste disposal, protection of the environment, mine safety, toxic substances, and other matters.In many cases, licenses and permits are required to conduct mining operations.Amendments to current laws and regulations governing operations and activities of mining companies or more stringent implementation thereof could have a substantial adverse impact on the Company.Applicable laws and regulations will require the Company to make certain capital and operating expenditures to initiate new operations.Under certain circumstances, the Company may be required to close an operation once it is started until a particular problem is remedied or to undertake other remedial actions. Market price is highly speculative.The market price of metals is highly speculative and volatile. Instability in metal prices may affect the interest in mining properties and the development of and production of such properties. Penny stock rules may make it more difficult to trade the Company's common shares.The SEC has adopted regulations which generally define a "penny stock" to be any equity security that has a market price, as defined, less than US$5.00 per share or an exercise price of less than US$5.00 per share, subject to certain exceptions.Our securities may be covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and accredited investors such as institutions with assets in excess of US$5,000,000 or an individual with net worth in excess of US$1,000,000 or annual income exceeding US$200,000 or US$300,000 jointly with his or her spouse.For transactions covered by this rule, the broker-dealers must make a special suitability determination for the purchase and receive the purchaser's written agreement of the transaction prior to the sale.Consequently, the rule may affect the ability of broker-dealers to sell our securities and also affect the ability of our investors to sell their shares in the secondary market. Title risks.The validity and ownership of mining property holdings can be uncertain and may be contested.Although the Company's properties in Canada are currently wholly owned by the Company, there are currently a number of pending and potential native title or traditional land owner claims in Canada.Accordingly, there can be no assurance that the Company's properties in Canada will not be affected. Competition for mineral land.There is a limited supply of desirable mineral lands available for acquisition, claim staking or leasing in the areas where the Company contemplates expanding its operations and conducting exploration activities.Many participants are engaged in the mining business, including large, established mining companies.Accordingly, there can be no assurance that the Company will be able to compete successfully for new mining properties. Competition for recruitment and retention of qualified personnel.We compete with other exploration companies, many of which have greater financial resources than us or are further in their development, for the recruitment and retention of qualified employees and other personnel.Competition for exploration resources at all levels is currently very intense, particularly affecting the availability of manpower, drill rigs and supplies.If we require and are unsuccessful in acquiring additional personnel or other exploration resources, we will not be able to grow at the rate we desire or at all. 10 Table of Contents Uncertainty of exploration and development programs.The Company's profitability is significantly affected by the costs and results of its exploration and development programs.As mines have limited lives based on proven and probable mineral reserves, the Company actively seeks to expand its mineral reserves, primarily through exploration, development and strategic acquisitions.Exploration for minerals is highly speculative in nature, involves many risks and is frequently unsuccessful.Among the many uncertainties inherent in any gold and silver exploration and development program are the location of economic ore bodies, the development of appropriate metallurgical processes, the receipt of necessary governmental permits and the construction of mining and processing facilities.Assuming the discovery of an economic deposit, depending on the type of mining operation involved, several years may elapse from the initial phases of drilling until commercial operations are commenced and, during such time, the economic feasibility of production may change.Accordingly, the Company's exploration and development programs may not result in any new economically viable mining operations or yield new mineral reserves to expand current mineral reserves. Licenses and permits.The operations of the Company require licenses and permits from various governmental authorities.The Company believes that it holds all necessary licenses and permits under applicable laws and regulations and believes that it is presently complying in all material respects with the terms of such licenses and permits.However, such licenses and permits are subject to change in various circumstances. There can be no guarantee that the Company will be able to obtain or maintain all necessary licenses and permits as are required to explore and develop its properties, commence construction or operation of mining facilities and properties under exploration or development or to maintain continued operations that economically justify the cost. Political or economic instability or unexpected regulatory change. Certain of our properties are located in countries, provinces and states more likely to be subject to political and economic instability, or unexpected legislative change, than is usually the case in certain other countries, provinces and states.Our mineral exploration activities could be adversely effected by: · political instability and violence; · war and civil disturbances; · expropriation or nationalization; · changing fiscal regimes; · fluctuations in currency exchange rates; · high rates of inflation; · underdeveloped industrial and economic infrastructure; · changes in the regulatory environment governing mineral properties; and · unenforceability of contractual rights; any of which may adversely affect our business in that country. We may be adversely affected by fluctuations in foreign exchange rates. We maintain our bank accounts mainly in Canadian and U.S. Dollars.Any appreciation in the currency of Mexico or other countries where we may carryout exploration activities against the Canadian or U.S. Dollar will increase our costs of carrying out operations in such countries.In addition, any decrease in the U.S. Dollar against the Canadian Dollar will result in a loss on our books to the extent we hold funds in U.S. Dollars. Land Reclamation requirements.Although variable depending on location and the governing authority, land reclamation requirements are generally imposed on mineral exploration companies (as well as companies with mining operations) in order to minimize the long term effects of land disturbance. Reclamation may include requirements to control dispersion of potentially deleterious effluents and reasonably re-establish pre-disturbance land forms and vegetation.In order to carry out reclamation obligations imposed on us in connection with our mineral exploration we must allocate financial resources that might otherwise be spent on further exploration programs. 11 Table of Contents Litigation.Cia Minera Mexicana de Avino, S.A. de C.V., referred to as "Cia Minera", a subsidiary of the Company, leases four core mineral claims in consideration for royalties.The lessor is currently contesting the underlying royalty agreement, and has filed a legal action claiming royalties are owing from prior years in the approximate amount of $3,487,223 plus interest.The Company has accrued $738,302 on account of the royalties owing.Cia Minera has held the position that it has fully provided for the royalty liability in its accounts and continues to contest the action in court, however, negotiations are being held as both parties are working towards an amicable settlement.The outcome of this litigation is not determinable and may have a material adverse impact on the Company.For further information regarding this litigation, please see Note 18 of the financial statements included with this Annual Report at Item 17.The Company is not currently subject to any other litigation but it may become involved in disputes with other parties in the future which may result in litigation.Any litigation could be costly and time consuming and could divert our management from our business operations.In addition, if the Company is unable to resolve any litigation favorably, it may have a material adverse impact on the Company's financial performance, cash flow and results of operations. Acquisitions.The Company undertakes evaluations of opportunities to acquire additional gold and silver mining properties.Any resultant acquisitions may be significant in size, may change the scale of the Company's business, and may expose the Company to new geographic, political, operating, financial and geological risks.The Company's success in its acquisition activities depends on its ability to identify suitable acquisition candidates, acquire them on acceptable terms, and integrate their operations successfully.Any acquisitions would be accompanied by risks, such as a significant decline in the price of gold or silver, the ore body proving to be below expectations, the difficulty of assimilating the operations and personnel of any acquired companies, the potential disruption of the Company's ongoing business, the inability of management to maximize the financial and strategic position of the Company through the successful integration of acquired assets and businesses, the maintenance of uniform standards, controls, procedures and policies, the impairment of relationships with customers and contractors as a result of any integration of new management personnel and the potential unknown liabilities associated with acquired mining properties.In addition, the Company may need additional capital to finance an acquisition.Historically, the Company has raised funds through equity financing and the exercise of options and warrants.However, the market prices for natural resources are highly speculative and volatile.Accordingly, instability in prices may affect interest in resource properties and the development of and production from such properties that may adversely affect the Company's ability to raise capital to acquire and explore resource properties. There can be no assurance that the Company would be successful in overcoming these risks or any other problems encountered in connection with such acquisitions. Conflict of interest.Certain directors and officers of the Company are officers and/or directors of, or are associated with, other natural resource companies that acquire interests in mineral properties.Such associations may give rise to conflicts of interest from time to time.The directors are required by law, however, to act honestly and in good faith with a view to the best interests of the Company and its shareholders and to disclose any personal interest which they may have in any material transaction which is proposed to be entered into with the Company and to abstain from voting as a director for the approval of any such transaction. Dependence on management.We are dependent on the services of key executives including our President and Chief Executive Officer and other highly skilled and experienced executives and personnel focused on advancing our corporate objectives as well as the identification of new opportunities for growth and funding.Due to our relatively small size, the loss of these persons or our inability to attract and retain additional highly skilled employees required for our activities may have a material adverse effect on our business and financial condition. 12 Table of Contents Uncertainty of continuing as a going concern.The continuation of the Company depends upon its ability to attain profitable operations and generate cash flow from operations and/or to raise equity capital through the sale of its securities.As a result, there is uncertainty about the Company's ability to continue as a going concern.The Company's financial statements do not include the adjustments that would be necessary if the Company were unable to continue as a going concern. Limited and volatile trading volume.Although the Company's common shares are listed on the TSX Venture Exchange, referred to as the "TSX-V" and the Frankfurt Stock Exchange, referred to as the "FSE" and quoted in the United States on the OTC Bulletin Board, referred to as the "OTC BB", the volume of trading has been limited and volatile in the past and is likely to continue to be so in the future, reducing the liquidity of an investment in the Company's common shares and making it difficult for investors to readily sell their shares in the open market.Without a liquid market for the Company's common shares, investors may be unable to sell their shares at favorable times and prices and may be required to hold their shares in declining markets or to sell them at unfavorable prices. Volatility of share price.In recent years, securities markets in Canada have experienced a high level of price volatility.The market price of many resource companies, particularly those, like the Company, that are considered speculative exploration companies, have experienced wide fluctuations in price, resulting in substantial losses to investors who have sold their shares at a low price point.These fluctuations are based only in part on the level of progress of exploration, and can reflect general economic and market trends, world events or investor sentiment, and may sometimes bear no apparent relation to any objective factors or criteria.During the 2007 fiscal year, the Company's common share price fluctuated between a low of $1.50 and a high of $4.48.Subsequent to the 2007 fiscal year and as of July 1, 2007, the Company's common share price has fluctuated between a low of $1.69 and a high of $2.75.Significant fluctuations in the Company's common share price is likely to continue, and could potentially increase in the future. Difficulty for United States investors to effect services of process against the Company.The Company is incorporated under the laws of the Province of British Columbia, Canada.Consequently, it will be difficult for United States investors to affect service of process in the United States upon the directors or officers of the Company, or to realize in the United States upon judgments of United States courts predicated upon civil liabilities under the United States Securities Exchange Act of 1934, as amended.The majority of the Company's directors and officers are residents of Canada and all of the Company's assets are located outside of the United States.A judgment of a United States court predicated solely upon such civil liabilities would probably be enforceable in Canada by a Canadian court if the United States court in which the judgment was obtained had jurisdiction, as determined by the Canadian court, in the matter.There is substantial doubt whether an original action could be brought successfully in Canada against any of such persons or the Company predicated solely upon such civil liabilities. Item 4.Information on the Company Cautionary Note to United States Investors We describe our properties utilizing mining terminology such as "measured resources" and "indicated resources" that are required by Canadian regulations but are not recognized by the SEC.United States investors are cautioned not to assume that any part of the mineral deposits in these categories will ever be converted into reserves. A.History and Development of the Company The Company was incorporated by Memorandum of Association under the laws of the Province of British Columbia on May 15, 1969, and on August 22, 1969, by virtue of an amalgamation with Ace Mining Company Ltd., became a public company whose common shares are registered under the United States Securities Exchange Act of 1934, changing its name to Avino Mines & Resources Limited.On April 12, 1995, the Company changed its corporate name to International Avino Mines Ltd. and affected a reverse stock split of one common share for every five common shares outstanding.On August 29, 1997, the Company changed its corporate name to Avino Silver & Gold Mines Ltd., its current name, to better reflect the business of the Company of exploring for and mining silver and gold. 13 Table of Contents We are a natural resource company, primarily engaged in the acquisition, exploration and development of natural resource properties.Our principal business activities have been the exploration of certain mineral properties located in Canada, specifically British Columbia and the Yukon Territory, and in Mexico.Since fiscal 2001 we made aggregate principal capital expenditures of $605,879 on the properties in Canada.These capital expenditures consist of $103,243 which was spent on the Eagle property, $184,834on the Aumax property, $159,575 on the Olympic-Kelvin property, $54,739 and on the Bralorne property$103,488 on the Minto property.The Avino Mine in Mexico is owned by Cia Minera of which the Company owns 88.25% of the issued and outstanding securities and is accounted for using the equity method in the financial statements.Since the suspension of operations at the Avino Mine, $515,816 has been spent on the care and maintenance of the mine. On July 17, 2006, the Company completed the acquisition of Cia Minera, a Mexican corporation, through the acquisition of an additional 39.25% interest in Cia Minera which combined with the Company's pre-existing 49% share of Cia Minera, brought the Company's ownership interest in Cia Minera to 88.25%.The additional 39.25% interest in Cia Minera was obtained though the acquisition of 76.88% of the common shares of Promotora Avino S.A. De C.V., referred to as "Promotora", which in turn owns 49.75% of Cia Minera's common shares, and the direct acquisition of 1% of the common shares of Cia Minera. The July 17, 2006 acquisition was accomplished by a share exchange by which the Company issued 3,164,702 shares as consideration, which we refer to as the "Payment Shares", for the purchase of the additional 39.25% interest in Cia Minera.The Payment Shares were valued based on theJuly 17, 2006 closing market price of the Company's shares on the TSX-V. The Company has also acquired a further 1% interest in Cia Minera through the acquisition from an estate subject to approval and transfer of the shares to the Cmopany by the trustee for the estate. The principal executive office of the Company is located at Suite 400, 455 Granville Street, Vancouver, British Columbia V6C 1T1, and its telephone number is 604-682-3701. B.Business Overview Operations and Principal Activities The Company is a Canadian-based resource firm focused on silver and gold exploration.The Company has a long prior history of operation, beginning in 1968 with the development of the Avino Mine.From 1974 to 2001, the Avino Mine produced silver, gold, copper and lead and provided hundreds of jobs for the Durango region before closing due to depressed metal prices.Beginning in 2002, the Company re-directed its corporate strategy to focus almost entirely on silver and began acquiring silver properties in North America. The Company's most recent acquisitions, consisting of the Eagle property in Canada's Yukon Territory and the Aumax property in British Columbia, have produced positive assays for silver through drilling and sampling.The Avino Mine and surrounding mineral leases continue to hold silver potential. These properties, along with other silver and gold projects, will remain the Company's principal focus for the foreseeable future. Presently, the Company is an "exploration stage company", as all of the Company's properties are currently in the exploratory stage of development.In order to determine if a commercially viable mineral deposit exists in any of the Company's properties, further geological work will need to be done and a final evaluation based upon the results obtained to conclude economic and legal feasibility. 14 Table of Contents Significant Acquisitions and Significant Dispositions On July 17, 2006, the Company completed the acquisition of Cia Minera, a Mexican corporation, through the acquisition of an additional 39.25% interest in Cia Minera which combined with the Company's pre-existing 49% share of Cia Minera, brought the Company's ownership interest in Cia Minera to 88.25%.The additional 39.25% interest in Cia Minera was obtained though the acquisition of 76.88% of the common shares of Promotora, which in turn owns 49.75% of Cia Minera's common shares, and the direct acquisition of 1% of the common shares of Cia Minera. The July 17, 2006 acquisition was accomplished by a share exchange by which the Company issued 3,164,702Payment Shares, for the purchase of the additional 39.25% interest in Cia Minera.The Payment Shares were valued based on theJuly 17, 2006 closing market price of the Company's shares on the TSX-V. The Company has also acquired a further 1% interest in Cia Minera through the acquisition from an estate subject to approval and transfer of the shares to the Cmopany by the trustee for the estate. We have no other significant acquisitions or dispositions of property, other than as otherwise disclosed in this Annual Report. Competition The mining industry in which the Company is engaged is highly competitive.Competitors include well-capitalized mining companies, independent mining companies and other companies having financial and other resources far greater than those of the Company.The Company competes with other mining companies in connection with the acquisition of gold, silver and other precious metal properties.In general, properties with a higher grade of recoverable mineral and/or which are more readily mined afford the owners a competitive advantage in that the cost of production of the final mineral product is lower.In 2006, demand for silver exceeded supply and worldwide demand is expected to increase through 2007.This, in part, has fueled the increases in silver prices over the same period.Thus, a degree of competition exists between those engaged in the mining industry to acquire the most valuable properties.As a result, the Company may eventually be unable to acquire attractive gold or silver mining properties. Seasonality Certain of our operations are conducted in British Columbia and the Yukon Territory.The weather during the colder seasons in these areas can be extreme and can cause interruptions or delays in our operations.As a result, the preferable time for activities in these regions is the spring and summer when costs are more reasonable and access to the properties is easier.In the summer months, however, if the weather has been unusually hot and dry, access to the Company's properties may be limited as a result of access restrictions being imposed to monitor the risks of forest fires. Governmental Regulation The current and anticipated future operations of the Company, including development activities and commencement of production on its properties, require permits from various federal, territorial and local governmental authorities and such operations are and will be governed by laws and regulations governing prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, toxic substances, land use, environmental protection, mine safety and other matters.Companies engaged in the development and operation of mines and related facilities generally experience increased costs and delays in production and other schedules as a result of the need to comply with applicable laws, regulations and permits.Such operations and exploration activities are also subject to substantial regulation under these laws by governmental agencies and may require that the Company obtain permits from various governmental agencies.The Company believes it is in substantial compliance with all material laws and regulations which currently apply to its activities.There can be no assurance, however, that all permits which the Company may require for construction of mining facilities and conduct of mining operations will be obtainable on reasonable terms or that such laws and regulations, or that new legislation or modifications to existing legislation, would not have an adverse effect on any exploration or mining project which the Company might undertake. 15 Table of Contents Mineral exploration and mining in Mexico is covered under the Mining Law as first published in June 1992, and amended in April 2005. Mining operations in Mexico are administered by the Ministry of Economy. Environmental regulations are covered under "Ley General del Equilibrio Encologio y la Protection al Ambiente" (General Law of Ecological Balance and Environmental Protection) and its regulations. Certain other environmental laws, including "Ley de Aguas Nacionales" (Law of National Waters) and "Ley Forestal" (Forestry Law) and their associated regulations may also cover certain operations. The kind of permits or authorizations required to conduct mining or mineral exploration operations in Mexico depend upon the type of operation. Common exploration activities do not require prior environmental authorization or licenses, but it is advisable to request a confirmation from the National Water Commission that planned operations will not affect the water table. It is also necessary to confirm that any planned operations will not be conducted in protected natural areas. The Company has obtained all necessary permits and authorizations required for its current and anticipated exploration.The Company has had no material costs related to compliance and/or permits in recent years, and anticipates no material costs in the next year.Unfavorable amendments to current laws, regulations and permits governing operations and activities of resource exploration companies, or more stringent implementation thereof, could have a materially adverse impact on the Company and cause increases in capital expenditures which could result in a cessation of operations by the Company. Failure to comply with applicable laws, regulations and permitting requirements may result in enforcement actions thereunder, including orders issued by regulatory or judicial authorities causing operations to cease or be curtailed, and may include corrective measures requiring capital expenditures, installation of additional equipment or remedial actions.Parties engaged in exploration and mining operations may be required to compensate those suffering loss or damage by reason of the mining activities and may have civil or criminal fines or penalties imposed for violation of applicable laws or regulations. The enactment of new laws or amendments to current laws, regulations and permits governing operations and activities of mining companies, or more stringent implementation thereof, could have a material adverse impact on the Company and cause increases in capital expenditures or production costs or reduction in levels of production at producing properties or require abandonment or delays in the development of new mining properties. C.Organizational Structure The Company's subsidiaries are the wholly-owned Oniva Silver and Gold Mines S.A., referred to as "Oniva", Promotora in which the Company has direct ownership of 76.88%, and Cia Minera in which the Company has a 50% direct ownership and an additional 49.75% of Cia Minera is held through Promotora.The Company's total ownership of Cia Minera is 88.25%.The Company has also acquired a further 1% interest in Cia Minera through the acquisition from an estate subject to approval and transfer of the shares to the Company by the trustee for the estate. All of the above subsidiaries are incorporated under the laws of Mexico. 16 Table of Contents D.Property, Plants and Equipment The Company is exploring five silver and gold projects in Canada and Mexico.All of the Company's mineral property interests in Canada are wholly owned by the Company.In Mexico, the Company has a 88.25% interest in Cia Minera, a Mexican company which is involved in the mining of commercial ores and resource exploration and development, including the operation of the Avino Mine.Exploration in Canada has in recent years, has been limited to drill programs on our Olympic-Kelvin Property. Eagle Property Ownership.The Eagle property is wholly owned by the Company and was acquired in 2003 when it acquired its 100% interest in 14 quartz leases by issuing 200,000 common shares at a price of $0.50 per share for total consideration of $100,000. The property was written down to a nominal value of $1 in fiscal 2006 by a charge to operations of $103,242. Property Description and Location.This property is located in the Yukon Territory approximately eight kilometers west of Keno City.The property covers approximately 516 hectares.It is currently in its Phase I stage of exploration.The property is accessed by road.Whitehorse, the nearest major city, is approximately 380 kilometres to the south of the village of Mayo.The village of Mayo is 60 kilometers to the southeast of Keno City.The Eagle property lies on the south-east facing slope of Galena Hill where the elevations range from about 1350 to 1540 m.Permafrost, while thin to non-existent in places, is reported to be found under accumulations of surface rubble left from glaciation. History.The Eagle property has produced positive assays for silver since exploration first occurred there in 1964.The initial drill program, consisting of 29 holes, encountered assays as high as 6,900 grams per tonne of silver over 1.2 metres in hole #23 and 1,708 grams per tonne of silver over 2.1 metres in hole JB1.Follow-up drilling in 1978, designed to expand on the discoveries of hole #23, encountered 18.7 metres of mineralization with values ranging from 11 to 132 grams per tonne of silver.This discovery became known as the Eagle vein.The Eagle property is part of the historic Keno Hill mining camp.The Keno Hill mining camp has historically been one of Canada's most productive for silver, lead and zinc.Between 1920 and 1988, the total reported production was 4,787,423 tonnes with recovered grades of 1.3 kilograms per tonne of silver, 5.6% lead and 3.1% zinc.Subsequent exploration in the district has discovered additional mineral deposits which may become productive. Proposed Work Program.A study carried out in August of 2002 recommended geochemical and geophysical exploration to examine the continuity of the Eagle vein. Drilling and underground exploration would follow based on the success of the first work.A budget of $160,000 has been proposed to carry out further work on the Eagle property.Our management is presently considering this proposal. 17 Table of Contents Aumax Property Ownership.The Aumax Property is wholly owned by the Company and was acquired in 2003 when it acquired a 100% interest in six unpatented mineral claims by issuing 200,000 common shares at a price of $0.50 per share and paying $4,000 in cash for total consideration of $104,000. Property Description and Location.The property is located in southern British Columbia approximately 16 kilometers southwest of the town of Lillooet.The property can be accessed from Lillooet by a logging road.The upper zone of the Aumax property can be accessed by hiking a further 1.5 km to the southwest.The property covers approximately 975 hectares and is located between Cayoosh Creek and Phair Creek.The showings were discovered in 1999.The showings have economically interesting gold and silver values. History.Cayoosh Creek has a history of limited placer gold production starting in the 1860's.Some of this production occurred immediately downstream of the property, near the mouth of Downtown Creek. A limited exploration program of prospecting, rock and soil sampling and mechanized trenching was carried out in October of 1999.Trenching on the Aumax showing was inconclusive.Many highly anomalous quartz-carbonate boulders, up to 2.2 grams per tonne of gold and 305 grams per tonne of silver, were excavated but bedrock was not reached in critical areas.Chip samples of veins exposed in the trenches were highly anomalous, generally in the hundreds of parts per billion gold, with one sample over one gram per tonne of gold over 0.5 metres.Further prospecting and soil sampling of the southeast (upslope) of the Aumax showing was recommended. 18 Table of Contents Limited soil sampling and prospecting in 1999 on the Upper Zone returned extremely anomalous soil samples to 4,560 parts per billion gold.A grid geochemical sampling and further prospecting in this area was recommended. The Company has placed a deposit of $1,500 at January, 2007 (2006:$1,500), registered in the name of the Ministry of Finance of British Columbia, as security for estimated future reclamation costs. Proposed Work Program.Geological studies conducted late in 2002 concluded that the discoveries to date lie downslope of the mineral source.A subsequent report in November 2004 recommended a Phase 1 program of more prospecting, geological mapping and additional soil sampling to determine the source of the mineralization.Based on the results of this program, Phase 2 exploration would include trenching and possible diamond drilling but to date, no work program has been proposed. Olympic-Kelvin Property Ownership.The Olympic-Kelvin property is wholly owned by the Company and was acquired in 1987 when it acquired a 100% interest in 20 reverted Crown granted mineral claims, one located mineral claim and three fractions.The property was written down entirely in fiscal 2002. Property Description and Location.The Olympic-Kelvin property totals approximately 662.5 hectares and is located on the south side of Carpenter Lake, five kilometers northeast of Goldbridge in the Lillooet Mining Division, British Columbia. The Olympic-Kelvin property is easily accessible by the all-weather, publicly maintained, Grey Rock logging road which runs northeast from Goldbridge.Access on the Olympic-Kelvin property is possible on a number of cat trails built by the Company and previous operators. The Olympic-Kelvin property covers rocks of the Pioneer Formation and Bridge River Terrane.These rocks are cut by northwest trending regional scale structures sub-parallel to the Ferguson and Cadwallader Structures.The structures on the Olympic-Kelvin property are roughly the same distance from the Upper Cretaceous-Tertiary granitic Bendor Intrusions as the Bralorne/Pioneer mines.These mines are the largest past producers in the Canadian Cordillera (4.1 million ounces).The Bendor Intrusions are a postulated source for the gold mineralization at Bralorne, which is thought to be localized by a northwest to north flexure in the Cadwallader structure.A similar flexure is present in the northwest trending structures on the Olympic-Kelvin property.These structures on the property are mineralized with gold and silver and have received considerable past work, including at least four adits. History.The Company recommenced exploration on the Olympic-Kelvin property in January 2004, following up on work completed in 1988 that outlined two prospective areas for gold and silver, the Margarita Zone and the Enigma Zone. In the Margarita Zone, hole OLY 88-4 returned 24 grams per tonne of gold over 0.85 metres within a much wider intersection of 8.2 grams per tonne of gold over 3.48 metres. The true width of this zone is estimated to be 1.47 metres. A large part of the zone is listwanite, indicating the potential for better grade mineralization immediately below this intersection.Hole OLY 88-6 cut the same zone 75 metres to the northwest and returned 4.26 grams per tonne of gold over 1.34 metres within an eight metre section (5.6 m true width) of mainly listwanite.The area of these intersections is approximately 50 metres off of the Gray Rock Road and could be accessed for mining purposes by an underground ramp from the road. The Enigma Zone is a colour anomaly on the south shore of Carpenter Lake on Lot 6280, approximately 700 metres east, north-east of the Margarita Zone.Trenching revealed a quartz stock work zone with areas of abundant stibnite. Sampling returned 1.7 grams per ton of gold over 21 metres within a 75 metre mineralized zone. This is a very wide zone for the Bridge River Camp and, if the zone has significant strike length, it could be amenable to open pit mining. Hole 04-0k-04 was drilled 154 metres under the Enigma Zone.This hole returned highly anomalous gold values to 0.38 grams per tonne.Detailed geological mapping and geochemical sampling has been recommended. 19 Table of Contents Drilling in January of 2005 was unsuccessful in intersecting the Margarita Zone.One hole was drilled from the east to attempt to intersect the zone.This hole was abandoned at 21.3 metres because of bad ground conditions.No values of economic interest were returned from samples taken from the hole. The Company has placed a deposit of $1,500 at January, 2007 (2006:$1,500), registered in the name of the Ministry of Finance of British Columbia, as security for estimated future reclamation costs. No drilling on the Olympic Property was completed in 2006. Proposed Work Program. No further work is proposed at this time. Minto Property Ownership.The Minto Property is wholly owned by the Company and was acquired in early 1985 when it acquired its 100% interest in eight Crown granted mineral claims, eight reverted Crown granted mineral claims and one located mineral claim.In fiscal 2002, the property was written down to a nominal value of $1. Property Description and Location.The Minto Property is situated about tenkilometers east of Goldbridge in the Bridge River gold district of British Columbia and adjoins the Olympic-Kelvin Property.The property covers approximately 204 hectares.The Minto property is situated in the Bralorne gold camp, about 160 kilometers, by air, north of Vancouver.The claims occupy the lake bed and north flank of Carpenter Lake.Access from Goldbridge is made via an all-weather gravel road which skirts the north shore of Carpenter Lake. Gold Bridge itself can be reached from Vancouver via Hope and Lillooet, a distance of 445 kilometers, or via Pemberton using the four-wheel-drive Hurley Pass route, a distance of 225 km. The terrain is rugged, typical of the eastern margin of the Coast Range Mountains.The claim group ranges in elevation from 650 meters on Carpenter Lake to a maximum of 1020 meters. The climate of the Bridge River District is transitional between humid coastal belt and more arid interior plateau.Annual precipitation is modest with a significant proportion falling as snow in the winter.Summers tend to be warm to hot depending on the altitude, and winters are moderately cold. History.The claim group has been explored intermittently for over sixty years and several gold-bearing structures are known on the property.Production from the Minto mine between 1934 and 1940 amounted to 88,900 tons of ore returning 17,558 ounces of gold and 50,582 ounces of silver.During 1985, geological, geochemical, and geophysical (VLF-EM) surveys were conducted and trenches were excavated in anomalous areas.In-fill soil geochemistry and further trenching were undertaken in 1987. A mechanized trenching program was carried out on the Minto Property in June, 2005 to test the Minto North and Jumper Zones.Seven trenches were excavated, sampled, mapped and reclaimed, usually in a one day period.Chip samples from all the trenches returned values from anomalous to economic levels in gold. 20 Table of Contents In December 2006, the Company announced the results of the 2006 drilling program on the Minto Property.The four diamond core holes were drilled to explore down dip extensions of gold bearing structures originally discovered in trench 827 on the Minto North Zone. Holes MO-06-01 and 02 were drilled from a site approximately 10 metres west of trench 827.Hole MO-06-03 was drilled from a site approximately 2 metres north and 7 metres east of MO-06-01 and 02.Hole MO-06-04 was drilled from the same set-up. The gold bearing structures consist of sets of parallel narrow (1-2 mm) fractures containing quartz, carbonate, grey sulphide veinlets.Assay samples from the four holes drilled conveyed from 1.04 grams per ten to 45.4 grams per ton. The Company has placed a deposit of $2,500 at January, 2007 (2006:$Nil), registered in the name of the Ministry of Finance of British Columbia, as security for estimated future reclamation costs. Proposed Work Program.One hole has been drilled to a depth of approximately 1,647 feet and the assay results are still pending.No further work program has been proposed. Avino Mine Ownership.The Company owns 88.25% of the issued and outstanding securities of Cia Minera, a company incorporated under the laws of Mexico.Cia Minera owns the Avino Mine.The Company acquired its 49% interest in Cia Minera in 1968 and the additional interest of 39.25% in July 2006.The Company continues to consider its options with relation to the remaining equity interest. Cia Minera leases four core mineral claims in consideration for royalties.The lessor is currently contesting the underlying royalty agreement and has filed a legal action claiming for royalties owing in the amount of approximately $3,531,731.Cia Minera has accrued $755,140 and has paid an additional $244,000 into trust on account of the royalties owing for past mineral production. The Company has been in discussions with the lessor to settle the accrued liability based on the fact that the mine has not operated since shut down in 2001 and it may not re-open if a settlement is not reached.The Company is also in discussions with the remaining royalty holders. Property Description and Location.The Avino Mine is located approximately 74 kilometers to the northeast of the city of Durango and covers approximately 4,364 hectares.The mine is accessible via road.The Avino Mine had been an open pit operation until March 1993, at which time Cia Minera commenced underground operations.Mineralized rock is broken by ripping, drilling and blasting and is trucked to the concentrator, approximately 415 meters from the pit, where it is processed. The Avino Mine was an underground operation at the time of closure. 21 Table of Contents History.On July 17, 2006, the Company completed the acquisition of an additional 39.25% equity interest on Cia Minera in consideration of the issuance of an aggregate of 3,164,702 common shares of the Company.As a result of this transaction, the Company increased its ownership in Cia Minera to 88.25% of total issued shares.There was no change in the effective control of the Company as a result of this transaction. The Company has also acquired a further 1% interest in Cia Minera through the acquisition from an estate subject to approval and transfer of the shares to the Cmopany by the trustee for the estate. The Avino Mine operated from 1974 to 2001, producing about 497 tons of silver, three tons of gold, and 11,000 tons of copper until the suspension of mining operations in November 2001.Since that time, the mine plant and equipment have been on care and maintenance and the Company has spent $515,816 on the care and maintenance of the mine. The Avino Mine and mill were historically serviced by a heavy equipment repair shop, a mechanical and electrical shop, an assay office, a metallurgical laboratory, a warehouse and other auxiliary facilities.Electric power can be supplied by the government-owned Federal Electricity Commission, referred to as the "FEC" which presently is capable of supplying up to 2500 HP to the Avino Mine and mill.As the mill is expanded, additional power must be obtained from the FEC.In order to obtain the additional electric power, it has been necessary for the FEC in 1983 to construct a new power line approximately 12 miles in length which is capable of supplying an additional 2750 HP, sufficient for the maximum proposed increase in mill capacity. Water for use at the mill is primarily obtained from: (i) wells; (ii) old underground workings; and (iii) earth dams.In prior years, the water supply has been insufficient to increase the capacity of the mill. In 1989, Cia Minera constructed a dam in hope of storing water for use in the dry season.The dam has a capacity of 1,000,000 cubic meters.Cia Minera had entered into an agreement with the Federal Government of Mexico for the repair and improvement of a government dam located approximately five and one-half kilometers from the mine.The contract provides that the Government and Cia Minera will each contribute 50% of the cost of repairing the dam and raising the height by six meters and to construct a new spillway.The work was substantially completed during 1989, and Cia Minera installed a pipeline system allowing water to flow from the Government dam to the mill.The contract provides that Cia Minera will share the use of the Government dam with local farmers.The local farmers have priority for the use of a specific volume of the water and the balance is available for use by the mine.The water can be transmitted to the mine by means of five kilometers of pipe which has been installed by Cia Minera. In early 1996, Cia Minera also drilled a well 400 meters in depth on a property owned by Cia Minera, ten kilometers from the mill site.A pipeline has been constructed, and Cia Minera has sufficient water for its own needs.Further, from 1995 to 1998, Mexico experienced a drought.While the drought adversely affected operations in late 1995 until April 1996, Cia Minera believes that the new well will adequately meet its water requirements. In addition, Cia Minera utilizes water conservation practices, such as recirculation of water and capturing rain water in earth dams. 22 Table of Contents In April 2006, Wardrop Engineering Inc., which we refer to as "Wardrop", completed the study on "Tailings Retreatment Process Options for the Avino Tailings Project in Durango, Mexico", referred to as the "Wardrop Report".The Wardrop Report concluded the oxide tailing is amenable to cyanidation with agglomerated heap leach as the method of choice followed by Merril Crowe precipitation of the silver and gold.The sulphide tailing would require sampling and further metallurgical test work before a proper assessment can be made. The preliminary evaluation of the oxide tailings suggested the capital cost for a 500,000 ton per year, 4 year operation is US$16,200,000 and the cost to operate per ton of tailings is US$8.64.Capital Costs for a plant twice the size and half the life was US$22,700,000.The internal rate of return and the net present value favoured the 4 year operation. The capital cost estimate includes a 25% contingency and it is based on new equipment.A reduction in capital cost can be accomplished with good used equipment. The disclosure of the implied values is preliminary in nature and includes inferred mineral resources that are considered to be too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves, and there is no certainty that the preliminary assessment will be realized. The heap leach process design in the study was based on a column test performed at Process Research Associates Limited from a composite of samples from the lower and middle bench. These samples were collected and documented in the October 2005 report entitled "A Tailings Resource" by Minestart Management Inc. for whom the qualified person was Bryan Slim, MBA, P. Eng. Recovery of silver and gold from the column test was 73% and 78.9% respectively after 81 days. Mr. Rick Alexander P. Eng., an independent qualified person as defined by applicable Canadian rules has prepared the capital cost estimate and co-coordinated Wardrop's work on the Avino Tailings Project. In December 2006, the Company announced results of the first 6 diamond core drill holes exploring the Avino silver, gold and copper deposit at its wholly owned property 80 km northeast of Durango, Mexico. The Company operated the mine from 1976 to 2001 when closure was caused by low silver, gold and copper prices and the local smelter closing for toll processing.The 2006 drill program was designed to test for continuity down dip below the existing workings of the three principal areas of mineralization (San Luis, Elena-Tolosa, and Chirumbo). The Avino vein system strikes principally east west over 1.2 km and dips south at 60 - 70˚. The initial hole CH-06-03 intersected the Avino vein system 180 m below the original Chirumbo workings.The hole intersected both the main Vein/Breccia zone and the footwall breccias as follows: CH-06-03 Azimuth 340˚ Dip - 50˚ length 453.75 m Avino Vein 182.8 – 194.8 m, (12 m), 32.61 g/t Ag, 0.29% Cu Footwall Breccia 204.8 m – 216.8 m, (12 m), 52.41 g/t Ag, 0.31% Cu 23 Table of Contents (Down Hole Lengths)True widths are not known. The four holes ET-06-01, 02, 03, 04 explored the down dip and down plunge, extension of the main ore shoot (Elena-Tolosa) on which most underground mining has occurred in the past.Holes ET-06-01 and ET-06-02 intersected the Avino Vein System approximately 40 m below Level 11 ½ (the last level in production when the mine closed in November 2001).Holes ET-06-03 and ET-06-04 intersected the ore-zone approximately 180 m below Level 11 ½.Results from the four holes were as follows: (All lengths are down hole) True widths are not known. •ET-06-01AZ 340Dip
